EXHIBIT 99.1 CFS BANCORP, INC. 2 SECTION1 PURPOSE AND DURATION 1.1.Establishment of the Plan.CFS Bancorp, Inc., an Indiana corporation, hereby establishes an equity-based incentive compensation plan to be known as the CFS Bancorp 2008 Omnibus Equity Incentive Plan, set forth in this document.This Plan permits the grant of Nonqualified Stock Options, Incentive Stock Options, Stock Appreciation Rights, Restricted Stock, Performance Units and Performance Shares.This Plan and the grant of Awards hereunder are expressly conditioned upon the Plan’s approval by the shareholders of the Company.The Plan is adopted effective as of January1, 2008; however, no Options may be exercised and no other Award may be exercised or otherwise paid, vested or earned until the Plan has been approved by a majority of the Shares of the Company represented at the shareholder’s meeting at which approval of the Plan is considered, as specified in Section10.2. 1.2.Purposes of the Plan.The purposes of this Plan are to further the growth and financial success of the Company and its Affiliates by aligning the interests of the Participants, through the ownership of Shares and through other incentives, with the interests of the Company’s shareholders; to provide Participants with an incentive for excellence in individual performance; and to promote teamwork among Participants.The Plan is further intended to provide flexibility to the Company in its ability to motivate, attract and retain the services of Participants who make significant contributions to the Company’s success and to allow Participants to share in the success of the Company. SECTION2 DEFINITIONS For purposes of this Plan, the following words and phrases will have the following meanings unless a different meaning is plainly required by the context: 2.1.“1934 Act” means the Securities Exchange Act of 1934, as amended.Reference to a specific section of the 1934 Act or regulation thereunder includes such sectionor regulation, any valid regulation promulgated under such section and any comparable provision of any future legislation or regulation amending, supplementing or superseding such sectionor regulation. 2.2.“Affiliate” means any corporation or any other entity (including, but not limited to, partnerships, limited liability companies, joint ventures and Subsidiaries) controlling, controlled by or under common control with the Company. 2.3.“Affiliated SAR” means a SAR that is granted in connection with a related Option, and that automatically will be deemed to be exercised at the same time that the related Option is exercised. 2.4.“Award” means, individually or collectively, a grant under this Plan of Nonqualified Stock Options, Incentive Stock Options, SARs, Restricted Stock, Performance Units or Performance Shares. 2.5.“Award Agreement” means the written agreement which sets forth the terms and provisions applicable to each Award granted under this Plan. 2.6.“Beneficiary” means the person or persons designated by a Participant to receive the benefits under this Plan, if any, which become payable as a result of the Participant’s death. 2.7.“Board” or “Board of Directors” means the Board of Directors of the Company serving at the time that this Plan is approved by the Board of Directors of the Company or thereafter. 2.8.“Cashless Exercise” means, if there is a public market for the Shares, the payment of the Exercise Price of Options (a)through a “same day sale” commitment from the Participant and an NASD Dealer whereby the Participant irrevocably elects to exercise the Option and to sell a portion of the Shares so purchased in order to pay the Exercise Price, and whereby the NASD Dealer irrevocably commits upon receipt of such stock to forward the Exercise Price directly to the Company, or (b)through a “margin” commitment from the Participant and an NASD Dealer whereby the Participant irrevocably elects to exercise the Option and to pledge the Shares so purchased to the NASD Dealer in a margin account as security for a loan from the NASD Dealer in the amount of the Exercise Price and whereby the NASD Dealer irrevocably commits upon receipt of such Shares to forward the Exercise Price directly to the Company. Page 1 of 18 2.9.“Cause” means, for purposes of determining whether and when a Participant has incurred a Termination of Service for Cause, any act or failure to act which permits the Company to terminate the written agreement or arrangement between the Participant and the Company or an Affiliate for “cause” as defined in such agreement or arrangement.In the event there is no such agreement or arrangement or the agreement or arrangement does not define the term “cause,” then “Cause” for purposes of this Plan will mean (i)the failure of a Participant to perform his required duties as an Employee or as a Non-employee Director of the Company or any Subsidiary; (ii)any action by a Participant which involves misfeasance or negligence; (iii)the requirement of or direction by a federal or state regulatory agency which has jurisdiction over the Company or any Subsidiary to terminate the employment of a Participant; (iv)the conviction, or the entering of any plea of guilty or nolo contendere, of a Participant in connection with the commission of any criminal offense; (v)any intentional breach by a Participant of a material term, condition or covenant of any agreement between the Participant and the Company or any Subsidiary; (vi)any dishonesty, fraud, theft or embezzlement by the Participant; (vii)any violation of law that may have a material adverse effect on the Company; or (viii)any noncompliance by a Participant with any provision of any employee handbook, policy, rule or procedure, corporate governance guidelines or code of conduct or ethics of, or any non-solicitation, confidentiality or other agreement with, the Company or any Affiliate. 2.10.“Change in Control” will have the meaning assigned to such term in Section12.2. 2.11.“Code” means the Internal Revenue Code of 1986, as amended.Reference to a specific sectionof the Code or regulation thereunder will include such section or regulation, any valid regulation promulgated under such section, and any comparable provision of any future law, legislation or regulation amending, supplementing or superseding such sectionor regulation. 2.12.“Committee” means the Compensation Committee of the Board, or such other committee appointed by the Board pursuant to Section3.1 to administer this Plan, serving on the date that this Plan is approved by the Board of Directors of the Company or thereafter. 2.13.“Company” means CFS Bancorp, Inc., an Indiana corporation and any successor thereto.With respect to the definition of Performance Goals, the Committee, in its sole discretion, may determine whether “Company” means CFS Bancorp, Inc. and its Subsidiaries on a consolidated basis. 2.14.“Covered Employee” means an Employee who is a covered employee as defined in Code Section162(m)(3). 2.15.“Director” means any individual who is a member of the Board of Directors of the Company. 2.16.“Disability” means a disability as determined for purposes of the Federal Social Security Act which qualifies the Participant for permanent disability insurance payments in accordance with such Act.Disability for purposes of the Plan will not include any disability which is incurred while the Participant is on leave of absence because of military or similar service and for which a governmental pension is payable. 2.17.“Effective Date” means January1, 2008. 2.18.“Employee” means all employees of the Company or an Affiliate, whether such employees are employed on the date that this Plan is adopted by the Board or become employed subsequent to such approval. 2.19.“Exercise Price” means the price at which a Share may be purchased by a Participant pursuant to the exercise of an Option. 2.20.“Fair Market Value” means the per share closing price for the Shares, as reported by the NASDAQ Stock Market or by such other exchange or market on which the Shares are then listed or regularly traded, as of the day on which the fair market value of the Shares is to be determined as required under this Plan. 2.21.“Fiscal Year” means the annual accounting period of the Company. 2.22.“Freestanding SAR” means a SAR that is granted independently of any Option. 2.23.“Grant Date” means, with respect to any Award granted hereunder, the date on which the Award was granted by the Committee, regardless if the Award Agreement to which the Award relates is executed subsequent to such date.The Grant Date shall be subsequent to the approval of this Plan by the Company’s shareholders. Page 2 of 18 2.24.“Incentive Stock Option” means an Option granted under this Plan to purchase Shares which is designated as an Incentive Stock Option and is intended to meet the requirements of Code Section422. 2.25.“NASD Dealer” means a broker-dealer who is a member of the National Association of Securities Dealers, Inc. 2.26.“Non-employee Director” means any individual who is a member of the Board of Directors and who is not an employee of the Company. 2.27.“Nonqualified Stock Option” means an Option granted under this Plan to purchase Shares which is not an Incentive Stock Option. 2.28.“Option” means an Incentive Stock Option or a Nonqualified Stock Option. 2.29.“Option Period” means the period during which an Option will be exercisable in accordance with the applicable Award Agreement and Section6. 2.30.“Participant” means an Employee or Non-employee Director to whom an Award has been granted. 2.31.“Performance Goals” means the goals determined by the Committee in its sole discretion to be applicable to a Participant with respect to an Award.As determined by the Committee in its sole discretion, the Performance Goals, if any, applicable to each Award granted under the Plan, will provide for a targeted level or levels of achievement with respect to one or more of the following business criteria on a Company-wide, Affiliate-based, Subsidiary-based, divisional or individual Participant basis:(a)return on assets; (b)earnings before interest, taxes, depreciation and amortization (EBITDA); (c)return on equity; (d)operating income; (e)pre- or after-tax income; (f)core earnings per share (basic or diluted); (g)earnings per share (basic or diluted); (h)deposit growth; (i)loan growth and managed portfolio size; (j)profits from sales of products or services; (k)economic value added (or an equivalent metric); (l)share price performance; (m)improvement in or attainment of expense levels; and (n)such other measures, metrics or strategic actions as may be determined by the Committee in its sole discretion.The Performance Goals may differ from Participant to Participant and from Award to Award.The Committee, in its discretion, may, within the time prescribed by Section162(m) of the Code, adjust or modify the calculation of Performance Goals for a Performance Period in order to prevent the reduction or enlargement of any Award (i)in the event of or in anticipation of, any unusual or extraordinary corporate item, transaction, event, or development, (ii)in the event of, or in anticipation of, any merger or acquisition transaction involving the Company or any Affiliate or any other unusual or non-recurring events affecting the Company, or the Company’s financial statements, or (iii)in response to, or in anticipation of, changes in applicable laws, regulations, accounting principles or business conditions. 2.32.“Performance Period” means the period of time during which Performance Goals must be achieved with respect to an Award, as determined by the Committee in its sole discretion. 2.33.“Performance Share” means an Award granted to a Participant pursuant to Section9. 2.34.“Performance Target Rate” means the performance required to be achieved by a Participant in order for an Award to become exercisable, earned or vested at the target award rate or level, as specified in an Award Agreement. 2.35.“Performance Unit” means an Award granted to a Participant pursuant to Section9. 2.36.“Period of Restriction” means the period during which the transfer of Shares of Restricted Stock is subject to restrictions and, therefore, the Shares are subject to a substantial risk of forfeiture.As provided in Section8, such restrictions may be based on the passage of time, the achievement of specific target levels of performance (in the case of “performance-based compensation” under Section162(m) of the Code), or the occurrence of such other events as may be determined by the Committee in its sole discretion. 2.37.“Plan” means the CFS Bancorp 2008 Omnibus Equity Incentive Plan, as set forth in this document and as hereafter amended from time to time. 2.38.“Restricted Stock” means an Award granted to a Participant pursuant to Section8.1. 2.39.“Retirement” means, in the case of an Employee, the termination of employment by a Participant on or after attaining age 72 for reasons other than death or Disability. Page 3 of 18 2.40.“Rule16b-3” means Rule16b-3 promulgated under the 1934 Act, and any future rule or regulation amending, supplementing or superseding such rule. 2.41.“Section16 Person” means a person subject to potential liability under Section16(b) of the 1934 Act with respect to transactions which involve equity securities of the Company. 2.42.“Shares” means the whole shares of issued and outstanding regular voting common stock, no par value, of the Company, whether presently or hereafter issued and outstanding, and any other stock or securities resulting from adjustment thereof as provided in Section4.6, or the stock of any successor to the Company which is so designated for the purposes of the Plan. 2.43.“Stock Appreciation Right” or “SAR” means an Award, granted alone or in tandem with a related Option, that is designated as a “SAR” pursuant to Section7. 2.44.“Subsidiary” means a corporation, partnership or limited liability company, a majority of the outstanding voting stock, general partnership interests or membership interests, as the case may be, of which is owned or controlled, directly or indirectly, by the Company or by one or more other Subsidiaries of the Company.For the purposes of this definition, “voting stock” means stock having voting power for the election of directors, or trustees, as the case may be, whether at all times or only so long as no senior class of stock has such voting power by reason of any contingency.A Subsidiary includes any Subsidiary of the Company as of the Effective Date and each corporation that becomes a Subsidiary of the Company after the Effective Date. 2.45.“Tandem SAR” means a SAR that is granted in tandem with a related Option, the exercise of which will require forfeiture of the right to exercise such Option and to purchase an equal number of Shares under the related Option; and, when a Share is purchased pursuant to the exercise of such Option, the SAR will be forfeited to the same extent. 2.46.“Termination of Service” in the case of an Employee, means the occurrence of any act or event or any failure to act, whether pursuant to an employment agreement or otherwise, that actually or effectively causes or results in a Participant ceasing, for whatever reason, to be an Employee of the Company or an Affiliate, including, but not limited to, death, Disability, Retirement, termination by the Company or an Affiliate of the Participant’s employment with the Company or an Affiliate (whether with or without Cause) and voluntary resignation or termination by the Participant of his or her employment with the Company or an Affiliate.A Termination of Service will also occur with respect to an Employee who is employed by an Affiliate if the Affiliate ceases to be an Affiliate of the Company and the Participant does not immediately thereafter become an Employee of the Company or another Affiliate.For purposes of this Plan, transfers or changes of employment of a Participant between the Company and an Affiliate (or between Affiliates) will not be deemed a Termination of Service.“Termination of Service” in the case of a Non-employee Director means the failure to be reelected to the Board of Directors or resignation or removal from the Board. SECTION3 ADMINISTRATION 3.1.The Committee.This Plan will be administered by the Committee.The decision or action of a majority of the actual number of members of the Committee will constitute the decision or action of the Committee.The Committee will consist of not less than three Directors.The members of the Committee will be appointed from time to time by, and will serve at the pleasure of, the Board of Directors.It is intended that the Committee be comprised solely of Directors who are (a)“Non-employee Directors” under Rule16b-3, (b)“outside directors” as described in Treasury Regulation Section1.162-27(e)(3), and (c)independent under the director independence requirements of the principal securities exchange or market on which the Shares are then traded or listed.Failure of the Committee to be so comprised will not result in the cancellation, termination, expiration or lapse of any Award. 3.2.Authority of the Committee.Except as limited by law or by the Articles of Incorporation or By-Laws of the Company, and subject to the provisions of this Plan, the Committee will have full power and discretion to:(a)select Employees and Non-employee Directors who will participate in the Plan; (b)determine the sizes and types of Awards; (c)determine the terms and conditions of Awards in a manner consistent with this Plan; (d)construe and interpret this Plan, all Award Agreements and any other agreements or instruments entered into under this Plan; (e)establish, amend or waive rules and regulations for the Plan’s administration; and (f)amend the terms and conditions of any outstanding Award and applicable Award Agreement to the extent such terms and conditions are within the Page 4 of 18 discretion of the Committee as provided in this Plan.Further, the Committee will make all other determinations which may be necessary or advisable for the administration of this Plan.Each Award will be evidenced by a written Award Agreement between the Company and the Participant and will contain terms and conditions established by the Committee consistent with the provisions of this Plan.Any notice or document required to be given to or filed with the Committee will be properly given or filed if hand delivered (and a delivery receipt is received) or mailed by certified mail, return receipt requested, postage paid, to the Committee at Citizens Financial Bank, 707 Ridge Road, Munster, IN 46321.The full Board of Directors will exercise the authority of the Committee with respect to decisions regarding Awards to members of the Committee. 3.3.Delegation by the Committee.The Committee, in its sole discretion and on such terms and conditions as it may provide, may delegate all or any part of its authority and powers under this Plan to one or more Directors or officers of the Company; provided, however, that the Committee may not delegate its authority and powers (a)with respect to grants to Section16 Persons, or (b)in any way which would jeopardize this Plan’s qualification under Code Section162(m) or adversely impact Awards under Rule16b-3. 3.4.Decisions Binding.All determinations and decisions made by the Committee, the Board and any delegate of the Committee pursuant to Section3.3 will be final, conclusive and binding on all persons, including the Company and Participants.No such determinations will be subject to de novo review if challenged in court. 3.5.Communication of Award Opportunity Level andAwards.Not later than ninety (90) days following the beginning of each Performance Period, as applicable, the Performance Goals (and their respective weightings) and any other requirements, criteria, attributes, terms and conditions for Awards for such Performance Period shall be communicated in writing by the Committee to the Participants eligible for such Awards. Such communication shall not constitute the grant of an Award. 3.6.Section83(b) Election.The Committee may, in its sole discretion, provide in an Award Agreement that a Participant to whom an Award has been made is permitted to make or is prohibited from making an election with respect to such Award under Code Section83(b).If a Participant to whom an Award has been granted is permitted to make an election under Code Section83(b), then the Participant shall provide a copy of such election to the Company within thirty (30) days following the Award Date. 3.7.Code Section162(m) Performance Requirements.Notwithstanding any other provision of the Plan to the contrary, for purposes of qualifying Awards to Covered Employees as “performance-based compensation” under Code Section162(m), the Committee will establish the specific targets under the Performance Goals applicable to the Awards.Such targets under the Performance Goals will be set by the Committee on or before the latest date permissible to enable the Awards to qualify as “performance-based compensation” under Code Section162(m).In granting Awards intended to qualify under Code Section162(m), the Committee will follow any procedures determined by it from time to time to be necessary or appropriate in its sole discretion to ensure qualification of the Awards under Code Section162(m). SECTION4 SHARES SUBJECT TO THIS PLAN 4.1.Number of Shares. 4.1.1.Maximum Number.Subject to adjustment as provided in Section4.6, the maximum number of Shares cumulatively available for issuance under this Plan pursuant to the:(a)exercise of Options; (b)grant of Affiliated, Freestanding and Tandem SARs; (c)grant of Shares of Restricted Stock; and (d)payment of Performance Units and Performance Shares, will not exceed Two Hundred Seventy Thousand (270,000) Shares, plus (i)Shares which have been reserved for issuance but which are not the subject of options outstanding on the Effective Date under the CFS Bancorp, Inc. 2003 Stock Option Plan (“2003 Plan”); (ii)Shares which are the subject of options outstanding on the Effective Date under the 2003 Plan that are forfeited or cancelled unexercised; (iii)Shares tendered (actually or by attestation) to the Company in connection with the exercise of Options; (iv)Shares purchased by the Company in the open market or otherwise using the cash proceeds upon the exercise of Options; (v)Shares settled hereunder in cash; and (vi)Shares withheld pursuant to Section11. 4.1.2.Limits on Awards.In calculating the number of Shares available for issuance under this Plan, each year, no more than One Hundred Twenty Thousand (120,000) Shares will be Page 5 of 18 available in the aggregate for the grant of Awards under the Plan and no more than Twenty-Five Thousand (25,000) Shares will be available as an Award to any Participant.Shares issued under this Plan may be either authorized but unissued Shares, treasury Shares or reacquired Shares (including Shares purchased in the open market), or any combination thereof, as the Committee may from time to time determine in its sole discretion. 4.1.3.Forfeited and Unpurchased Shares.Shares covered by an Award that are forfeited or that remain unpurchased or undistributed upon termination or expiration of the Award may be made the subject of further Awards to the same or other Participants.If the exercise price of any Option is satisfied by tendering Shares (by either actual delivery or attestation), only the number of Shares actually issued, net of the Shares tendered, will be deemed issued for purposes of determining the number of Shares available for grants under this Plan.Additionally, if Shares are withheld pursuant to Section11.2, only the number of Shares actually issued, net of the Shares withheld, will be deemed issued for purposes of determining the number of Shares available for grants under this Plan. 4.2.Release of Shares.Subject to the limitations set forth in this Plan, the Committee will have full authority to determine the number of Shares available for Awards and, in its sole discretion, may include (without limitation) as available for distribution (a)any Shares that have ceased to be subject to an Award; (b)any Shares subject to an Award that have been previously forfeited; (c)any Shares under an Award that otherwise terminates without the issuance of Shares being made to a Participant; (d)any Shares that are received by the Company in connection with the exercise of an Award, including the satisfaction of any tax liability or tax withholding obligation; or (e)any Shares repurchased by the Company in the open market or otherwise, having an aggregate repurchase price no greater than the amount of cash proceeds received by the Company from the exercise of Options granted under this Plan.Any Shares that are available immediately prior to the termination of the Plan, or any Shares returned to the Company for any reason subsequent to the termination of the Plan, may be transferred to a successor plan. 4.3.Restrictions on Shares.Shares issued upon exercise of an Award will be subject to the terms and conditions specified herein and to such other terms, conditions and restrictions as the Committee in its sole discretion may determine and provide in the Award Agreement.The Company will not be required to issue or deliver any certificates for Shares, cash or other property prior to the (a)listing of such Shares on any stock exchange (or other public market) on which the Shares may then be listed (or regularly traded), and (b)completion of any registration or qualification of such shares under federal, state, local or other law, or any ruling or regulation of any government body which the Committee determines to be necessary or advisable.The Company may cause any certificate for any Shares to be delivered hereunder to be properly marked with a legend or other notation reflecting the limitations on transfer of such Shares as provided in this Plan or as the Committee may otherwise require.Participants, or any other persons entitled to benefits under this Plan, must furnish to the Committee such documents, evidence, data or other information as the Committee considers necessary or desirable for the purpose of administering this Plan.The benefits under this Plan for each Participant, and each other person who is entitled to benefits hereunder, are to be provided on the condition that he furnish full, true and complete data, evidence or other information, and that he promptly sign any document reasonably related to the administration of this Plan requested by the Committee.No fractional Shares will be issued under this Plan; rather, fractional shares will be aggregated and then rounded to the next lower whole Share. 4.4.Shareholder Rights.Except with respect to Restricted Stock as provided in Section8 and dividend rights as provided in Section4.5, no person will have any rights of a shareholder (including, but not limited to, voting rights) as to Shares subject to an Award until, after proper exercise or vesting of the Award or other action as may be required by the Committee in its sole discretion, such Shares have been recorded on the Company’s official shareholder records (or the records of its transfer agents) as having been issued and transferred to the Participant.Upon exercise of the Award or any portion thereof, the Company will have a reasonable period in which to issue and transfer the Shares to the Participant, and the Participant will not be treated as a shareholder for any purpose whatsoever prior to such issuance and transfer.No payment or adjustment will be made for rights for which the record date is prior to the date such Shares are recorded as issued and transferred in the Company’s official shareholder records (or the records of its transfer agents or registrars), except as otherwise provided herein or in an Award Agreement. Page 6 of 18 4.5.Dividends and Dividend Equivalents.The Committee may provide that Awards denominated in Shares earn dividends or dividend equivalents.Such dividends and dividend equivalents may be paid currently in cash or Shares or may be credited to an account established by the Committee in the Participant’s name.In addition, dividends or dividend equivalents paid on outstanding Awards or issued Shares may be credited to such account rather than paid currently.Any crediting of dividends or dividend equivalents may be subject to such restrictions and conditions as the Committee may establish, including reinvestment in additional Shares or Share equivalents. 4.6.Changes in Stock. 4.6.1.Substitution of Stock and Assumption of Plan.In the event of any change in the Shares by virtue of any stock dividends, stock splits, recapitalizations or reclassifications or in the event that other stock is substituted for the Shares as the result of any merger, consolidation, share exchange, reorganization or any similar transaction which does not constitute a Change in Control of the Company, the Committee will correspondingly adjust the (a)number, kind and class of Shares which may be delivered under this Plan, (b)number, kind, class and price of Shares subject to outstanding Awards (except for mergers or other combinations in which the Company is the surviving entity), and (c)numerical limits of Sections4.1 and 6.1, all in such manner as the Committee in its sole discretion determines to be advisable or appropriate to prevent the dilution or diminution of such Awards; provided, however, in no event will the One Hundred Thousand Dollar ($100,000) limit on Incentive Stock Options contained in Section6.1 be affected by an adjustment under this Section4.6.1.The Committee’s determinations under this Section4.6.1 will be final and conclusive. 4.6.2.Conversion of Shares.In the event the Company is a party to a merger, consolidation, share exchange, stock or asset purchase or other reorganization (“Acquisition Transaction”) that would constitute a Change in Control of the Company, the agreement under which such Acquisition Transaction is effected (“Merger Agreement”) may provide for any one or more of the following (subject to the provisions of subsection12.1), which shall apply on a consistent basis to all similarly situated outstanding Awards (but may be applied differently for different types of Awards or Awards having differing characteristics), in all cases without the consent of any Participant: (a)The assumption of (or substitution of equivalent awards for) outstanding Options, SARs, Performance Shares or Units, and Restricted Stock by the surviving corporation or its parent (or for their continuation by the Company if the Company is a surviving corporation), in which case each Award shall be adjusted consistent with the consideration received for Shares under the Merger Agreement in accordance with the principles set forth in subsection4.6.1; (b)The cancellation of outstanding Options and SARs upon payment of a cash amount for each Share or Share equivalent under the Award (whether or not vested, earned or exercisable prior to the effective time of such Acquisition Transaction) equal to the positive difference (or if there is no positive difference, cancellation without payment) between (i)the cash amount or Fair Market Value of the other consideration to be paid for each Share under the Merger Agreement and (ii)the Exercise Price of any Option or SAR; (c)The cancellation, without consideration, of outstanding Options and SARs not exercised prior to the effective time of such Acquisition Transaction; provided that Participants are given reasonable notice in advance of the effective time of such Acquisition Transaction that such Options or SARs are fully vested, may be exercised prior to such Acquisition Transaction, and will expire if not so exercised; and/or (d)The cancellation of outstanding Performance Shares or Units and Restricted Stock upon payment or delivery of the consideration under the Merger Agreement for each Share or Share equivalent under the Award (whether or not vested prior to the effective time of such Acquisition Transaction). Shares issued in connection with the Awards that are assumed, converted or substituted under this Section4.6.2 will not reduce the number of Shares reserved for issuance under Section4.1. 4.7.Book-Entry Securities.The Company shall have the right to maintain all Awards in book-entry Page 7 of 18 form in the name of the Participant until such time as such Awards shall have been vested or earned. SECTION5 ELIGIBILITY 5.1.Eligibility.Except as herein provided, the individuals who are eligible to participate in this Plan and be granted Awards are those individuals who are Employees of the Company or any Affiliate and Non-employee Directors of the Company.The Committee may, from time to time and in its sole discretion, select Employees and Non-employee Directors of the Company to be granted Awards and will determine the terms and conditions with respect thereto.In making any such selection and in determining the form of the Award, the Committee may give consideration to the functions and responsibilities of the Employee or Non-employee Director to the Company or its Affiliates, the value of the Employee’s or Non-employee Director’s services (past, present and future) to the Company or its Affiliates and such other factors deemed relevant by the Committee in its sole discretion.Committee Members will be eligible to participate in the Plan while serving as Committee Members; provided that any Awards to Committee Members and the terms and conditions of such Awards must be approved by the Board of Directors.An Employee or Non-employee Director will become a Participant in this Plan as of the date specified by the Committee.A Participant can be removed as an active Participant by the Committee effective as of any date; provided, however, that no such removal will adversely affect any Award previously granted to the Participant. 5.2.No Contract of Employment.Neither this Plan nor any Award Agreement executed hereunder will constitute a contract of employment between an Employee and the Company or an Affiliate, and participation in this Plan will not give an Employee the right to be rehired by or retained in the employment of the Company or an Affiliate. 5.3.No Right to Be Retained on Board.Neither this Plan nor any Award Agreement executed hereunder will give any Director the right to be retained, nominated or re-elected as a Director. SECTION6 STOCK OPTIONS 6.1.Grant of Options.Subject to the terms and provisions of this Plan, the Committee, at any time and from time to time, may grant Options to any Employee or Non-employee Director in such amounts as the Committee, in its sole discretion, may determine.The Committee may grant Incentive Stock Options, Nonqualified Stock Options or any combination thereof; provided, however, Non-employee Directors may not be granted Incentive Stock Options.Subject to the terms and provisions of this Plan, the Committee, in its sole discretion, will determine the number of Shares subject to each Option; provided, however, no Participant may be granted Incentive Stock Options under this Plan which would result in Shares with an aggregate Fair Market Value (measured on the Grant Date(s)) of more than One Hundred Thousand Dollars ($100,000) first becoming exercisable in any one calendar year. 6.2.Option Award Agreement.Each Option will be evidenced by an Award Agreement that will specify the Exercise Price, the number of Shares to which the Option pertains, the Option Period, the applicable Performance Goals (if any), any conditions to exercise of the Option and such other terms and conditions as the Committee, in its sole discretion, determines.The Award Agreement will also specify whether the Option is intended to be an Incentive Stock Option or a Nonqualified Stock Option.All grants of Options intended to constitute Incentive Stock Options will be made in accordance, and all Award Agreements pursuant to which Incentive Stock Options are granted will comply, with the requirements of Code Section422. 6.3.Exercise Price.The Exercise Price for each Option will be determined by the Committee under this Section6.3; provided, however, except for adjustments provided for in Section4.6, under no circumstances will the Exercise Price of any Option be reduced or any Option be cancelled and reissued without the approval of the Shareholders of the Company. 6.3.1.Nonqualified Stock Options.In the case of a Nonqualified Stock Option, the Exercise Price per Share will be determined by the Committee; provided, however, in no event will the Exercise Price be less than 100 percent of the Fair Market Value of the Shares to which the Nonqualified Stock Option relates, determined as of the Grant Date. 6.3.2.Incentive Stock Options.In the case of an Incentive Stock Option, the Exercise Price will be not less than 100 percent of the Fair Market Value of the Shares to which the Incentive Stock Option relates determined as of the Grant Date; provided, however, that if, on the Grant Date, the Page 8 of 18 Participant (together with persons whose stock ownership is attributed to the Participant pursuant to Code Section424(d)) owns securities possessing more than 10 percent of the total combined voting power of all classes of stock of the Company or any of its Subsidiaries, the Exercise Price will be not less than 110 percent of the Fair Market Value of the Shares to which the Incentive Stock Option relates, determined as of the Grant Date. 6.3.3.Substitute Options.Notwithstanding the provisions of Sections6.3.1 and 6.3.2, in the event that the Company or an Affiliate consummates a transaction described in Code Section424(a) (e.g., the acquisition of property or stock from an unrelated corporation), individuals who become Employees on account of such transaction may be granted Options in substitution for options granted by such former employer.If such substitute Options are granted, the Committee, in its sole discretion and consistent with Code Section424(a), shall determine the Exercise Price of such substitute Options.In carrying out the provisions of this Section6.3.3, the Committee will apply the principles contained in Section4.6. 6.4.Duration of Options.Subject to the terms and provisions of Sections10 and 12, the Option Period with respect to each Option will commence and expire at such times as the Committee provides in the Award Agreement, provided that: (a)Incentive and Nonqualified Stock Options will not be exercisable later than the tenth anniversary of their respective Grant Dates; (b)Incentive Stock Options granted to an Employee who possesses more than 10 percent of the total combined voting power of all classes of Shares of the Company, taking into account the attribution rules of Code Section422(d), will not be exercisable later than the fifth anniversary of their Grant Date(s); and (c)Subject to the limits of this Section6, the Committee may, in its sole discretion, after an Option is granted, extend the maximum term of the Option to a date not later than the earlier of (i)the end of the Option Period of the Options or (ii)the tenth anniversary of the Grant Date. 6.5.Exercisability of Options.Subject to the provisions of Section12 and this Section6, all Options granted under this Plan will be exercisable at such times, under such terms and subject to such restrictions and conditions as the Committee determines in its sole discretion and as specified in the Award Agreements to which the Options relate.After an Option is granted, the Committee, in its sole discretion, may accelerate the exercisability of the Option. 6.6.Method of Exercise.Subject to the provisions of this Section6 and the applicable Award Agreement, a Participant may exercise an Option, in whole or in part, at any time during the Option Period to which the Option relates by giving written notice to the Company of exercise on a form provided by the Committee (if available).Such notice will specify the number of Shares subject to the Option to be purchased and will be accompanied by payment in full of the total Exercise Price by cash or check or such other form of payment as the Company may accept.If permitted by the applicable Award Agreement, payment in full or in part may also be made by: (a)Delivering Shares already owned by the Participant for more than six months, or such lesser period of time that may be permitted by the Committee, that have a total Fair Market Value on the date of such delivery equal to the total Exercise Price; (b)The delivery of cash by a broker-dealer as a Cashless Exercise, if permitted by the Committee and the applicable Award Agreement; or (c)Any combination of the foregoing. If payment of the Exercise Price of an Option is made in whole or in part in the form of Restricted Stock, a number of the Shares to be received upon such exercise equal to the number of shares of Restricted Stock used for payment of the Exercise Price will be subject to the same forfeiture restrictions or deferral limitations to which the Restricted Stock was subject, unless otherwise determined by the Committee in its sole discretion. No Shares will be issued until full payment therefor has been made.Subject to any forfeiture restrictions or deferral limitations that may apply if an Option is exercised using Restricted Stock, a Participant will have all of the rights of a shareholder of the Company holding the class of Shares subject to the Page 9 of 18 Option (including, if applicable, the right to vote the Shares) when the Participant has given written notice of exercise, has paid the total Exercise Price, and such Shares have been recorded on the Company’s official shareholder records (or the records of its transfer agents or registrars) as having been issued and transferred to the Participant. 6.7.Restrictions on Share Transferability.In addition to the restrictions imposed by Section14.7, the Committee may impose such restrictions on any Shares acquired pursuant to the exercise of an Option as it may deem advisable or appropriate in its sole discretion, including, but not limited to, restrictions related to applicable Federal and state securities laws and the requirements of any national securities exchange or market on which Shares are then listed or traded. 6.8.Termination by Reason of Death, Disability or Retirement.Unless otherwise provided in the Award Agreement or determined by the Committee in its sole discretion, if a Participant incurs a Termination of Service due to death, Disability or Retirement, any unexpired and unexercised Options held by such Participant will thereafter be considered earned at the Performance Target Rate, if any, and be vested and exercisable until the expiration of the Option Period. 6.9.Other Termination.Unless otherwise provided in the Award Agreement or determined by the Committee in its sole discretion, if a Participant incurs a Termination of Service that is involuntary on the part of the Participant (but is not due to death or Disability and is not with Cause) or is voluntary on the part of the Participant (but is not due to Retirement), any Options held by such Participant will terminate on the Termination of Service, except that such Options, to the extent exercisable at the time of Termination of Service, may be exercised until the expiration of the shorter of the following two periods:(a)the thirty consecutive day period commencing on the date of Termination of Service, or (b)the date on which the Option Period expires.If a Participant incurs a Termination of Service which is with Cause, all of his Options, whether or not exercisable, will terminate immediately as of the date of such Termination of Service. 6.10.Special Provision for Incentive Stock Options.Notwithstanding any other provision of this Plan to the contrary, an Incentive Stock Option will not be exercisable more than (a)three months after the Participant’s Termination of Service for any reason other than Disability, or (b)one year after the Participant’s Termination of Service by reason of Disability. SECTION7 STOCK APPRECIATION RIGHTS 7.1.Grant of SARs.Subject to the terms and conditions of this Plan, the Committee, at any time and from time to time, may grant SARs to any Employee or Non-employee Director in such amounts as the Committee, in its sole discretion, determines.The Committee, in its sole discretion, may grant Affiliated SARs, Freestanding SARs, Tandem SARs or any combination thereof. 7.1.1.Number of Shares.Subject to the limitations of Section4, the Committee will have complete discretion to determine the number of SARs granted to any Participant. 7.1.2.Exercise Price and Other Terms.The Committee, subject to the provisions of this Plan, will have complete discretion to determine the terms and conditions of SARs granted under this Plan; provided, however, the Exercise Price of a Freestanding SAR will be not less than 100 percent of the Fair Market Value of a Share on the Grant Date and the Exercise Price of Tandem or Affiliated SARs will be equal to the Exercise Price of the Option to which such SAR relates. 7.2.Exercise of Tandem SARs.Tandem SARs may be exercised with respect to all or part of the Shares subject to the related Option upon the surrender of the right to exercise the equivalent portion of the related Option.A Tandem SAR may be exercised only with respect to the Shares to which its related Option is then exercisable.With respect to a Tandem SAR granted in connection with an Incentive Stock Option, the following requirements will apply:(a)the Tandem SAR will expire not later than the date on which the underlying Incentive Stock Option expires; (b)the value of the payout with respect to the Tandem SAR will be no more than 100 percent of the difference between the Exercise Price of the underlying Incentive Stock Option and 100 percent of the Fair Market Value of the Shares subject to the underlying Incentive Stock Option at the time the Tandem SAR is exercised; and (c)the Tandem SAR will be exercisable only when the Fair Market Value of the Shares subject to the Incentive Stock Option to which the Tandem SAR relates exceeds the Exercise Price of the Incentive Stock Option. Page 10 of 18 7.3.Exercise of Affiliated SARs.An Affiliated SAR will be deemed to be exercised upon the exercise of the Option to which the Affiliated SAR relates.The deemed exercise of an Affiliated SAR will not reduce the number of Shares subject to the related Option. 7.4.Exercise of Freestanding SARs.Freestanding SARs will be exercisable on such terms and conditions as the Committee, in its sole discretion, specifies in the applicable Award Agreement. 7.5.SAR Award Agreement.Each SAR will be evidenced by an Award Agreement that specifies the exercise price, the expiration date of the SAR, the number of SARs, the applicable Performance Goals (if any), any conditions on the exercise of the SAR and such other terms and conditions as the Committee, in its sole discretion, determines.The Award Agreement will also specify whether the SAR is an Affiliated SAR, Freestanding SAR, Tandem SAR or a combination thereof. 7.6.Expiration of SARs.Each SAR granted under this Plan will expire upon the date determined by the Committee, in its sole discretion, as set forth in the applicable Award Agreement; provided, however, that no SAR will be exercisable later than the tenth anniversary of its Grant Date.Notwithstanding the foregoing, the terms and provisions of Section6.4 will also apply to Affiliated and Tandem SARs. 7.7.Payment of SAR Amount.Upon exercise of a SAR, a Participant will be entitled to receive payment from the Company in an amount determined by multiplying: (a)The positive difference between the Fair Market Value of a Share on the date of exercise and the exercise price; by (b)The number of Shares with respect to which the SAR is exercised. At the sole discretion of the Committee, the payment may be in cash, in Shares which have a Fair Market Value equal to the cash payment calculated under this Section7.7, or in a combination of cash and Shares. 7.8.Termination of SAR.An Affiliated or Tandem SAR will terminate at such time as the Option to which such SAR relates terminates.A Freestanding SAR will terminate at the time provided in the applicable Award Agreement. SECTION8 RESTRICTED STOCK 8.1.Grant of Restricted Stock.Subject to the terms and provisions of this Plan, the Committee, at any time and from time to time, may grant Shares of Restricted Stock to any Employee or Non-employee Director in such amounts as the Committee, in its sole discretion, determines.Subject to the limitations of Section4, the Committee, in its sole discretion, will determine the number of Shares of Restricted Stock to be granted to each Participant. 8.2.Restricted Stock Award Agreement.Each Award of Restricted Stock will be evidenced by an Award Agreement that specifies the Period of Restriction, the number of Shares granted, the applicable Performance Goals (if any) and such other terms and conditions as the Committee, in its sole discretion, determines.Unless the Committee in its sole discretion determines otherwise, Shares of Restricted Stock will be held by the Company, and will not be delivered to any Participant until the end of the applicable Period of Restriction. 8.3.Transferability.Except as provided in Section6.6 and this Section8, Shares of Restricted Stock may not be sold, transferred, assigned, margined, encumbered, gifted, bequeathed, alienated, hypothecated, pledged or otherwise disposed of, whether by operation of law, whether voluntarily or involuntarily or otherwise, until the end of the applicable Period of Restriction. 8.4.Other Restrictions.The Committee, in its sole discretion, may impose such other restrictions on Shares of Restricted Stock as it may deem advisable or appropriate in accordance with this Section8, including any of the following criteria:(a)the achievement of specific or other Performance Goals, (b)applicable Federal or state securities laws, or (c)any other basis determined by the Committee in its sole discretion; provided, however, except for (i)Awards of deferred Shares received in lieu of other Awards, (ii)Awards made to Employees to replace their awards from a prior employer that were forfeited upon the acquisition of the prior employer by the Company, and (iii)the Participant’s death, Retirement or Disability, the required period of service for full vesting will be not less than three years. 8.5.Removal of Restrictions.Except as otherwise provided in this Section8, Shares of Restricted Stock covered by each Restricted Stock grant made under this Plan will be released to a Page 11 of 18 Participant as soon as practicable after the end of the applicable Period of Restriction.Except in the case of grants of Restricted Stock to Covered Employees which are intended to qualify as “performance-based compensation” under Code Section162(m) (the vesting of which cannot be accelerated except as provided in Section12.1), the Committee, in its sole discretion, may accelerate the time at which any restrictions will lapse or remove any restrictions.After the end of the applicable Period of Restriction, the Participant will be entitled to have any restrictive legend or legends placed on the Shares under Section8.4.3 removed from his or her Share certificate. 8.6.Voting Rights.During the Period of Restriction, Participants holding Shares of Restricted Stock granted hereunder may exercise full voting rights with respect to those Shares, unless the applicable Award Agreement provides otherwise. 8.7.Return of Restricted Stock to Company.On the date set forth in the applicable Award Agreement, the Restricted Stock for which restrictions have not lapsed by the last day of the Period of Restriction will revert to the Company and thereafter will be available for the grant of new Awards under this Plan. 8.8.Termination of Service.Unless otherwise provided in an Award Agreement or determined by the Committee in its sole discretion, in the event of a Participant’s Termination of Service due to death, Disability or Retirement during the Period of Restriction, the restrictions on his Shares of Restricted Stock will lapse and Shares will be considered earned at the Performance Target Rate, if any, and the Participant (or his or her Beneficiary) will, on the date of such Termination of Service, be fully vested in the earned Shares of Restricted Stock.Unless otherwise provided in an Award Agreement or determined by the Committee in its sole discretion, in the event of a Participant’s Termination of Service for any reason during the Period of Restriction other than a Termination of Service due to death, Disability or Retirement, all Shares of Restricted Stock still subject to restriction will be forfeited by the Participant and thereafter be available for the grant of new Awards under this Plan; provided, however, that the Committee will have the sole discretion to waive, in whole or in part, subject to the restrictions of Section8.4.1, any or all remaining restrictions with respect to any or all of such Participant’s Shares of Restricted Stock.Notwithstanding any other provision of this Section8 to the contrary, in the case of grants of Restricted Stock to Covered Employees that the Committee intends to qualify as “performance-based compensation” under Code Section162(m) (the vesting of which cannot be accelerated, except as provided in Section12.1), no shares of Restricted Stock will become vested unless the applicable Performance Goals have first been met; provided, further, that the Committee will not waive any restrictions with respect to such Restricted Stock.If the vesting of shares of Restricted Stock is accelerated after the applicable Performance Goals have been met, the amount of Restricted Stock distributed will be discounted by the Committee to reasonably reflect the time value of money in connection with such early vesting. SECTION9 PERFORMANCE UNITS AND PERFORMANCE SHARES 9.1.Grant of Performance Units/Shares.Subject to the terms and provisions of this Plan, the Committee, at any time and from time to time, may grant Performance Units or Performance Shares to any Employee or Non-employee Director in such amounts as the Committee, in its sole discretion, determines.Subject to the limitations of Section4, the Committee will have complete discretion in determining the number of Performance Units or Performance Shares granted to each Participant. 9.2.Value of Performance Units/Shares.Each Performance Unit will have an initial value that is established by the Committee on or before the Grant Date.Each Performance Share will have an initial value equal to the Fair Market Value of a Share on the Grant Date. 9.3.Performance Goals and Other Terms.The Committee will set Performance Goals in its sole discretion which, depending on the extent to which they are met, will determine the number or value of Performance Units or Performance Shares, or both, that will be paid to the Participant.Each Award of Performance Units or Performance Shares will be evidenced by an Award Agreement that specifies the number of Performance Units or Performance Shares, the Performance Period, the Performance Goals and such other terms and conditions as the Committee, in its sole discretion, determines.The Committee may set performance objectives based upon (a)the achievement of Performance Goals; (b)applicable Federal or state securities laws; or (c)any other basis determined by the Committee in its sole discretion.Measurement of Performance Goals may exclude impact of charges for restructuring, discontinued operations, extraordinary items, other unusual or non- Page 12 of 18 recurring items and the cumulative effects of accounting changes, each as defined by generally accepted accounting principles. 9.4.Earning of Performance Units/Shares.After the applicable Performance Period has ended, the holder of Performance Units or Performance Shares will be entitled to receive those Performance Units or Performance Shares, as the case may be, earned by the Participant over the Performance Period, to be determined as a function of the extent to which the applicable Performance Goals have been achieved.Except in the case of Performance Goals applicable to Performance Units or Performance Shares granted to Covered Employees which are intended to qualify as “performance-based compensation” under Code Section162(m) (which cannot be reduced or waived except as provided in Section12.1), after the grant of a Performance Unit or Performance Share, the Committee, in its sole discretion, may reduce or waive any Performance Goals or related business criteria applicable to such Performance Unit or Performance Share. 9.5.Form and Timing of Payment of Performance Units/Shares.Payment of earned Performance Units or Performance Shares will be made no later than the March15th following the end of the applicable Period of Restriction.The Committee, in its sole discretion, may pay earned Performance Units or Performance Shares in the form of cash, in Shares (which have an aggregate Fair Market Value equal to the value of the earned Performance Units or Performance Shares, as the case may be, determined as of the last day of the applicable Performance Period) or a combination thereof. 9.6.Cancellation of Performance Units/Shares.On the date set forth in the applicable Award Agreement, all Performance Units or Performance Shares which have not been earned or vested will be forfeited and thereafter be available for the grant of new Awards under this Plan. 9.7.Termination of Service.Unless otherwise provided in an Award Agreement or determined by the Committee in its sole discretion, in the event of a Participant’s Termination of Service due to death, Disability or Retirement during a Performance Period, the Performance Units or Performance Shares will be considered earned at the Performance Target Rate, if any, and will be considered vested and the Participant (or his or her Beneficiary) will receive the earned and vested Performance Units or Performance Shares which relate to such Performance Period.Unless otherwise provided in an Award Agreement or determined by the Committee in its sole discretion, in the event of a Participant’s Termination of Service for any other reason, all Performance Units or Performance Shares will be forfeited and thereafter be available for the grant of new Awards under this Plan.Distribution of earned Performance Units or Performance Shares may be made at the same time payments are made to Participants who did not incur a Termination of Service during the applicable Performance Period.Notwithstanding any other provision of this Section9 to the contrary, in the case of Awards of Performance Units or Performance Shares to Covered Employees that the Committee intends to qualify as “performance-based compensation” under Code Section162(m) (the vesting of which cannot be accelerated except as provided in Section12.1), no Performance Units or Performance Shares will become vested until the applicable Performance Goals have been met. SECTION10 AMENDMENT, TERMINATION, AND DURATION 10.1.Amendment, Suspension, or Termination.The Board may supplement, amend, alter or discontinue this Plan in its sole discretion at any time and from time to time, but no supplement, amendment, alteration or discontinuation will be made which would impair the rights of a Participant under an Award without the Participant’s consent, except that any supplement, amendment, alteration or discontinuation may be made to (a)avoid a material charge or expense to the Company or an Affiliate, (b)cause this Plan to comply with applicable law, or (c)permit the Company or an Affiliate to claim a tax deduction under applicable law.In addition, subject to the provisions of this Section10.1, the Board of Directors, in its sole discretion at any time and from time to time, may supplement, amend, alter or discontinue this Plan without the approval of the Company’s shareholders (a)to the extent such approval is not required by applicable law or the terms of a written agreement, and (b)so long as any such amendment or alteration does not increase the number of Shares subject to this Plan (other than pursuant to Section4.6) or increase the maximum number of Options, SARs, Shares of Restricted Stock, Performance Units or Performance Shares that the Committee may award to an individual Participant under this Plan.The Committee may supplement, amend, alter or discontinue the terms of any Award theretofore granted, prospectively or retroactively, on the same conditions and limitations (and exceptions to limitations) as apply to the Board Page 13 of 18 under the foregoing provisions of this Section10.1, and further subject to any approval or limitations the Board may impose. 10.2.Duration of This Plan and Shareholder Approval.This Plan will be effective on the Effective Date and, subject to Section10.1 (regarding the Board’s right to supplement, amend, alter or discontinue this Plan), will remain in effect thereafter; provided, however, that no Option will be exercised and no other Award will be exercised or otherwise be paid, vested or earned hereunder until this Plan has been approved by the holders of at least a majority of the outstanding Shares at a meeting at which approval of this Plan is considered; and provided further, no Incentive Stock Option may be granted under this Plan after the tenth anniversary of the Effective Date. SECTION11 TAX WITHHOLDING 11.1.Withholding Requirements.Prior to the delivery of any Shares or cash pursuant to the payment or exercise of an Award, the Company will have the power and the right to deduct or withhold, or require a Participant to remit to the Company, an amount sufficient to satisfy all Federal, state and local income and employment taxes required by applicable law to be withheld with respect to the payment or exercise of such Award.In no event will any amount withheld be in an amount that would require the Company to incur accounting charges. 11.2.Withholding Arrangements.The Committee, in its sole discretion and pursuant to such procedures as it may specify from time to time, may permit a Participant to satisfy a tax withholding obligation, in whole or in part, by (a)electing to have the Company withhold otherwise deliverable Shares (except in the case of exercises of Incentive Stock Options), or (b)delivering to the Company Shares then owned by the Participant having a Fair Market Value equal to the amount required to be withheld; provided, however, that any shares delivered to the Company satisfy the ownership requirements specified in Section6.6(a).The amount of the withholding requirement will be deemed to include any amount that the Committee agrees may be withheld at the time any such election is made, not to exceed, in the case of income tax withholding, the amount determined, based upon minimum statutory requirements, by using the maximum federal, state or local marginal income tax rates applicable to the Participant with respect to the Award on the date the amount of income tax to be withheld is determined.The Fair Market Value of the Shares to be withheld or delivered will be determined as of the date that the taxes are required to be withheld. SECTION12 CHANGE IN CONTROL 12.1.Change in Control.Notwithstanding any other provision of this Plan to the contrary, in the event of a Change in Control of the Company, all Awards granted under this Plan that then are outstanding and that either are not then exercisable or are subject to any restrictions or Performance Goals will, unless otherwise provided for in the Award Agreements applicable thereto, become immediately exercisable, vested or earned at the Performance Target Rate and all restrictions and Performance Goals will be removed, as of the first date that the Change in Control has been deemed to have occurred, and will remain removed for the remaining life of the Award as provided herein and within the provisions of the related Award Agreements. 12.2.Definition.For purposes of Section12.1, if a Participant has not entered into an employment agreement, severance agreement or similar agreement with the Company providing for payment in connection with certain change in control events, a “Change in Control” of the Company will be deemed to have occurred if the conditions or events set forth in any one or more of the following subsections occur.If a Participant has entered into an employment agreement, severance agreement or similar agreement with the Company providing for payment in connection with certain change in control events, the definition of “change in control” used in such agreement will apply for purposes of this Section12.1, solely in connection with Awards of Restricted Stock, Options and Stock Appreciation Rights, and the definitions below shall apply for all other purposes. (a)Change in Ownership.A change in the ownership of the Company occurs on the date, subsequent to the Effective Date, that any person, or group of persons, as defined in subparagraph (b), acquires ownership of stock of the Company that, together with stock held by the person or group, constitutes more than 50 percent of the total Fair Market Value or total voting power of the outstanding voting stock of the Company.However, if any person or group is considered to own more than 50 percent of the total Fair Market Value or total voting power of the stock, the acquisition of additional stock by the same Page 14 of 18 person or group is not considered to cause a change in the ownership of the Company.An increase in the percentage of stock owned by any person or group, as a result of a transaction in which the Company acquires its stock in exchange for property, will be treated as an acquisition of stock. For purposes of this Section, persons will not be considered to be acting as a group solely because they purchase or own stock of the Company at the same time, or as a result of the same public offering.However, persons will be considered to be acting as a group if they are owners of a corporation that enters into a merger, consolidation, purchase or acquisition of stock or similar business transaction with the Company.If a person, including an entity, owns stock in both corporations that enter into a merger, consolidation, purchase or acquisition of stock or similar transaction, such shareholder is considered to be acting as a group with other shareholders in a corporation prior to the transaction giving rise to the change and not with respect to the ownership interest in the other corporation. (b)Change in the Effective Control.A change in the effective control of the Company will occur when:(i)any person or group acquires, subsequent to the Effective Date, or has acquired during the twelve-month period ending on the date of the most recent acquisition by such person(s), ownership of stock of the Company possessing 35 percent or more of the total voting power; or (ii)a majority of members of the Board is replaced during any twelve-month period by directors whose appointment or election is not endorsed by a majority of the members of the Company’s Board prior to the date of the appointment or election.However, if any person or group is considered to effectively control the Company, the acquisition of additional control of the Company by the same person(s) is not considered to cause a change in the effective control. (c)Change in the Ownership of a Substantial Portion of the Company’s Assets.A change in the ownership of a substantial portion of the Company’s assets occurs on the date that any person or group acquires, or has acquired during the 12-month period ending on the date of the most recent acquisition by such person(s), assets from the Company that have a total gross fair market value equal to or more than 40 percent of the total gross fair market value of all of the assets immediately prior to such acquisition(s).Gross fair market value means the value of the assets of the Company, or the value of the assets being disposed of, determined without regard to any liabilities associated with such assets. However, there is no Change in Control under this subparagraph when there is a transfer to an entity that is controlled by the shareholders of the transferring corporation immediately after the transfer.A transfer of assets by the Company is not treated as a change in the ownership of such assets if the assets are transferred to:(i)a shareholder of the Company (immediately before the asset transfer) in exchange for or with respect to its stock; (ii)an entity, 50 percent or more of the total value or voting power of which is owned, directly or indirectly, by the Company; (iii)a person, or group of persons, that owns, directly or indirectly, 50 percent or more of the total value or voting power of all the outstanding stock of the Company or (iv)an entity, at least 50 percent of the total value or voting power of which is owned, directly or indirectly, by a person described in (iii).For purposes of this subparagraph and except as otherwise provided, a person’s status is determined immediately after the transfer of the assets.For example, a transfer to a corporation in which the transferor corporation has no ownership interest before the transaction, but which is a majority-owned subsidiary of the transferor corporation after the transaction, is not treated as a change in the ownership of the assets of the transferor corporation. (d)For purposes of the Plan, a Change in Control will not include any acquisition of Shares by the CFS Bancorp, Inc. Employee Stock Ownership Plan or any other employee benefit plan, Affiliate or Subsidiary of the Company. SECTION13 LEGAL CONSTRUCTION 13.1.Gender and Number.Except where otherwise indicated by the context, any masculine term used herein also includes the feminine, the Page 15 of 18 plural includes the singular, and the singular includes the plural. 13.2.Severability.In the event any provision of this Plan is held illegal or invalid for any reason, the illegality or invalidity will not affect the remaining parts of this Plan, and this Plan will be construed and enforced as if the illegal or invalid provision had never been included herein. 13.3.Requirements of Law.The grant of Awards and the issuance of Shares under this Plan will be subject to all applicable statutes, laws, rules and regulations and to such approvals and requirements as may be required from time to time by any governmental authorities or any securities exchange or market on which the Shares are then listed or traded. 13.4.Governing Law.Except to the extent preempted by the Federal laws of the United States of America, this Plan and all Award Agreements will be construed in accordance with and governed by the laws of the State of Indiana without giving effect to any choice or conflict of law provisions, principles or rules (whether of the state of Indiana or any other jurisdiction) that would cause the application of any laws of any jurisdiction other than the state of Indiana. 13.5.Headings.The descriptive headings and sections of this Plan are provided herein for convenience of reference only and will not serve as a basis for interpretation or construction of this Plan. 13.6.Mistake of Fact.Any mistake of fact or misstatement of facts will be corrected when it becomes known by a proper adjustment to an Award or Award Agreement. 13.7.Evidence.Evidence required of anyone under the Plan may be by certificate, affidavit, document or other information which the person relying thereon considers pertinent and reliable, and signed, made or presented by the proper party or parties. SECTION14 MISCELLANEOUS 14.1.No Effect on Employment or Service.Neither this Plan nor the grant of any Awards or the execution of any Award Agreement will confer upon any Participant any right to continued employment by the Company, retention on or nomination to the Board or will interfere with or limit in any way the right of the Company to terminate any Employee’s employment or service at any time, with or without Cause, or removal from the Board of Directors.Employment with the Company and its Affiliates is on an at-will basis only, unless otherwise provided by a written employment or severance agreement, if any, between the Employee and the Company or an Affiliate, as the case may be.If there is any conflict between the provisions of this Plan and an employment or severance agreement between an Employee and the Company, the provisions of such employment or severance agreement will control, including, but not limited to, the vesting and forfeiture of any Awards. 14.2.No Company Obligation.Unless required by applicable law, the Company, an Affiliate, the Board of Directors and the Committee will not have any duty or obligation to affirmatively disclose material information to a record or beneficial holder of Shares or an Award, and such holder will have no right to be advised of any material information regarding the Company or any Affiliate at any time prior to, upon or in connection with the receipt, exercise or distribution of an Award.In addition, the Company, an Affiliate, the Board of Directors, the Committee and any attorneys, accountants, advisors or agents for any of the foregoing will not provide any advice, counsel or recommendation to any Participant with respect to, without limitation, any Award, any exercise of an Option or any tax consequences relating to an Award. 14.3.Participation.No Employee or Non-employee Director will have the right to be selected to receive an Award under this Plan or, having been selected, to be selected to receive a future Award.Participation in the Plan will not give any Participant any right or claim to any benefit under this Plan, unless such right or claim has specifically accrued under the terms of this Plan. 14.4.Liability and Indemnification.No member of the Board, the Committee or any officer or employee of the Company or any Affiliate will be personally liable for any action, failure to act, decision or determination made in good faith in connection with this Plan.By participating in this Plan, each Participant agrees to release and hold harmless the Company and its Affiliates (and their respective directors, officers and employees) and the Committee from and against any tax liability, including, but not limited to, interest and penalties, incurred by the Participant in connection with his receipt of Awards under this Plan and the deferral, payment and exercise thereof.Each person who is or was a member of the Committee, or of the Board, Page 16 of 18 will be indemnified and held harmless by the Company against and from (a)any loss, cost, liability or expense (including, but not limited to, attorneys’ fees) that may be imposed upon or reasonably incurred by him in connection with or resulting from any claim, action, suit or proceeding to which he may be a party or in which he may be involved by reason of any action taken or failure to act under this Plan or any Award Agreement; and (b)any and all amounts paid by him in settlement thereof, with the Company’s prior written approval, or paid by him in satisfaction of any judgment in any such claim, action, suit or proceeding against him; provided, however, that he will give the Company an opportunity, at the Company’s expense, to handle and defend such claim, action, suit or proceeding before he undertakes to handle and defend the same on his own behalf.The foregoing right of indemnification is exclusive of any other rights of indemnification to which such persons may be entitled under the Company’s Articles of Incorporation or By-Laws, by contract, as a matter of law or otherwise, or under any power that the Company may have to indemnify them or hold them harmless. 14.5.Successors.All obligations of the Company under this Plan, with respect to Awards granted hereunder, are binding on any successor to the Company, whether or not the existence of such successor is the result of a Change in Control of the Company. The Company will not, and will not permit its Affiliates to, recommend, facilitate or agree or consent to a transaction or series of transactions which would result in a Change in Control of the Company unless and until the person or persons or entity or entities acquiring control of the Company as a result of such Change in Control agree(s) to be bound by the terms of this Plan insofar as it pertains to Awards theretofore granted and agrees to assume and perform the obligations of the Company and its Successor (as defined in subsection4.6.2) hereunder. 14.6.Beneficiary Designations.Any Participant may designate, on such forms as may be provided by the Committee for such purpose, a Beneficiary to whom any vested but unpaid Award will be paid in the event of the Participant’s death.Each such designation will revoke all prior designations by the Participant and will be effective only if given in a form and manner acceptable to the Committee.In the absence of any such designation, any vested benefits remaining unpaid at the Participant’s death will be paid to the Participant’s estate and, subject to the terms of this Plan and of the applicable Award Agreement, any unexercised vested Award may be exercised by the administrator or executor of the Participant’s estate. 14.7.Nontransferability of Awards.Except as provided in Sections14.7.1 and 14.7.2, no Award under this Plan can be sold, transferred, assigned, margined, encumbered, bequeathed, gifted, alienated, hypothecated, pledged or otherwise disposed of, whether by operation of law, whether voluntarily or involuntarily or otherwise, other than by will or by the laws of descent and distribution.In addition, no Award under this Plan will be subject to execution, attachment or similar process.Any attempted or purported transfer of an Award in contravention of this Plan or an Award Agreement will be null and void ab initio and of no force or effect whatsoever.All rights with respect to an Award granted to a Participant will be exercisable during his lifetime only by the Participant. 14.7.1.Limited Transfers of Nonqualified Stock Options.Notwithstanding the foregoing, the Committee may, in its sole discretion, permit the transfer of Nonqualified Stock Options by a Participant to (a)the Participant’s spouse, any children or lineal descendants of the Participant or the Participant’s spouse, or the spouse(s) of any such children or lineal descendants (“Immediate Family Members”), (b)a trust or trusts for the exclusive benefit of Immediate Family Members, or (c)a partnership or limited liability company in which the Participant and/or the Immediate Family Members are the only equity owners (collectively, “Eligible Transferees”); provided, however, in the event the Committee permits the transferability of Nonqualified Stock Options granted to the Participant, the Committee may subsequently, in its sole discretion, amend, modify, revoke or restrict, without the prior consent, authorization or agreement of the Eligible Transferee, the ability of the Participant to transfer Nonqualified Stock Options that have not been already transferred to an Eligible Transferee.An Option that is transferred to an Immediate Family Member will not be transferable by such Immediate Family Member, except for any transfer by such Immediate Family Member’s will or by the laws of descent and distribution upon the death of such Immediate Family Member.Incentive Stock Options granted under this Plan are not transferable pursuant to this Section14.7. 14.7.2.Exercise by Eligible Transferees.In the event that the Committee, in its sole discretion, Page 17 of 18 permits the transfer of Nonqualified Stock Options by a Participant to an Eligible Transferee under Section14.7.1, the Options transferred to the Eligible Transferee must be exercised by such Eligible Transferee and, in the event of the death of such Eligible Transferee, by such Eligible Transferee’s executor or administrator only in the same manner, to the same extent and under the same circumstances (including, but not limited to, the time period within which the Options must be exercised) as the Participant could have exercised such Options.The Participant, or in the event of his death, the Participant’s estate, will remain liable for all federal, state, local and other taxes applicable upon the exercise of a Nonqualified Stock Option by an Eligible Transferee. 14.8.No Rights as Shareholder.Except to the limited extent provided in Sections4.5 and 8.6, no Participant (or any Beneficiary) will have any of the rights or privileges of a shareholder of the Company with respect to any Shares issuable pursuant to an Award (or the exercise thereof), unless and until certificates representing such Shares have been recorded on the Company’s official shareholder records (or the records of its transfer agents or registrars) as having been issued and transferred to the Participant (or his or her Beneficiary). 14.9.Mitigation of Excise Tax.Subject to any other agreement providing for the Company’s indemnification of the tax liability described herein, if any payment or right accruing to a Participant under this Plan (without the application of this Section14.9), either alone or together with other payments or rights accruing to the Participant from the Company or an Affiliate would constitute a “parachute payment,” as defined in Code Section280G and regulations thereunder, such payment or right will be reduced to the largest amount or greatest right that will result in no portion of the amount payable or right accruing under this Plan being subject to an excise tax under Code Section4999 or being disallowed as a deduction under Code Section280G.The determination of whether any reduction in the rights or payments under this Plan is to apply will be made by the Committee in good faith after consultation with the Participant, and such determination will be conclusive and binding on the Participant.The Participant will cooperate in good faith with the Committee in making such determination and providing the necessary information for this purpose. 14.10.Funding.Benefits payable under this Plan to any person will be paid by the Company from its general assets.Shares to be issued hereunder will be issued directly by the Company from its authorized but unissued Shares or acquired by the Company on the open market, or a combination thereof.Neither the Company nor any of its Affiliates will be required to segregate on its books or otherwise establish any funding procedure for any amount to be used for the payment of benefits under this Plan.The Company or any of its Affiliates may, however, in its sole discretion, set funds aside in investments to meet any anticipated obligations under this Plan.Any such action or set-aside will not be deemed to create a trust of any kind between the Company and any of its Affiliates and any Participant or other person entitled to benefits under the Plan or to constitute the funding of any Plan benefits.Consequently, any person entitled to a payment under the Plan will have no rights greater than the rights of any other unsecured general creditor of the Company or its Affiliates. CFS BANCORP, INC. By:/s/Thomas F. Prisby Thomas F. Prisby, Chairman and Chief Executive Officer ATTEST: By:/s/Monica F. Sullivan Its:Corporate Secretary Page 18 of 18
